DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to both a mathematical concept and abstract idea without significantly more. The claim(s) recite(s) a method, and software, . This judicial exception is not integrated into a practical application because the method of performing a calculation, . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed in claim 16, and claim 20 only includes a storage media, for the abstract idea.
Dependent claim 17-19, 21 and 22 maintains the 101 rejection for the same reasons as the independent claim they depend from, since no additional elements are introduced to the mathematical concept and abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2002/073760 A Yoshida.

Regarding claim 16, Yoshida discloses a method for calculating any port disbursement account with breakdown of every item for any new port regardless of the differences in port tariffs, port rules and ways of calculating any item in the port disbursement account (Yoshida Para. [0002] input information about the port and specific tariffs to automatically calculate an invoice with price breakdown of costs), comprising the steps of: insertinq the port tariff rates and rules for the any new port usinq simple configurations (Yoshida Para. [0004] using a web based service, that allows an importer or exporter, to input information relating to the country, exchange rates, specific tariffs to calculate costs associated with international shipping); storinq the port tariff rates and rules for the any new port using the simple configurations: and 
usinq user inputs, the port tariff rates already stored and pre-defined rules in calculating all elements of the port disbursement account (Yoshida Para. [0004] using a web based service, that allows an importer or exporter, to input information relating to the country, exchange rates, specific tariffs to calculate costs associated with international shipping), wherein calculating all the elements of the port disbursement account comprises: receiving as the user input: i. a country name; ii. a port name; iii.  operation details; iv. cargoes details; v. vessel details; and vi. voyage details (Yoshida Para. [0004] Pg. 3, the consumption tax category, a rate column, and how the rate is defined by the port, rules of the port; Pg. 4, the ports, days required for shipment, currency used for import/export, exchange rates; Para. [0006] the exporter and importer may also include specific details of the cargo to aid in tariff rates; type of vessel is also input to determine cost; Para. [0004] Pg. 4-6, The inputs about the cargo may be used to help calculate the costs associated with shipping, that includes, tariffs, starting location, destination, exchange rates, etc. and a customs invoice will be created with required payments for domestic transportation costs, customs clearance fees, packing costs, loading costs, etc.): receiving the categories and subcategories based on the port name selected by the user; calculating the expected number of days the vessel stays at berth: calculating each subcategory in cargo expenses category, port expenses category and other expenses category (Yoshida Para. [0004] Pg. 4-6, The inputs about the cargo may be used to help calculate the costs associated with shipping, that includes, tariffs, starting location, destination, exchange rates, etc. and a customs invoice will be created with required payments for domestic transportation costs, customs clearance fees, packing costs, loading costs, etc.); 
and displaying the Port Disbursement Account with the breakdown of each subcategory or element (Yoshida Para. [0004] Pg. 4, information related to he costs are sent via an invoice, and the invoice includes itemized costs related to the tariff and port fees).

Regarding claim 17, Yoshida discloses the method of claim 16, wherein the configuration is being done efficiently in few minutes without any additional programming regardless of differences between multiple ports in port tariffs, port rules and ways of calculating any subcategory in the Port Disbursement Account (Yoshida Para. [0004] using a web based service, that allows an importer or exporter, to input information relating to the country, exchange rates, specific tariffs to calculate costs associated with international shipping).

Regarding claim 18, Yoshida discloses the method of claim 16, wherein the configurations further comprising the steps of: adding a new country; adding a new port within the country; and inserting the pre-defined port tariffs and rules of each subcategory under the port expenses, cargo expenses and other expenses categories (Yoshida Para. [0004] Pg. 6, the inputs for tariff calculations may be changes, including adding additional shipping costs, new customers, etc., and the tariff information may be re-written if changes are needed).

Regarding claim 19, Yoshida discloses the method of 16, wherein the user inputs further includes using Operation Terms, Cargo Type, Cargo Quantity, Shore Crane Capacity, GRT (Gross Tonnage), NRT (Net Tonnage), DWT (Dead Weight Tonnage), LOA (Length Over All), Draft, Width, Depth Moulded, Number of (Yoshida Para. [0004] Pg. 3, import information includes quantity, type, vehicle information, cargo information, the total weight of the product, information related to the shipping instrument, including size of the vehicle).

Regarding claim 20, Yoshida discloses a software product comprising instructions, stored on non-transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps to calculate any port disbursement account with breakdown of every item for any port regardless of the differences in port tariffs, port rules and ways of calculating any item in the port disbursement account (Yoshida Para. [0002] input information about the port and specific tariffs to automatically calculate an invoice with price breakdown of costs), comprising: inserting the port tariff rates and rules for the any new port using simple configurations (Yoshida Para. [0004] using a web based service, that allows an importer or exporter, to input information relating to the country, exchange rates, specific tariffs to calculate costs associated with international shipping); storing the port tariff rates and rules for the any new port using the simple configurations; and using user inputs, the port tariff rates already stored and pre-defined rules in calculating all elements of the port disbursement account (Yoshida Para. [0004] using a web based service, that allows an importer or exporter, to input information relating to the country, exchange rates, specific tariffs to calculate costs associated with international shipping), wherein calculating all the elements of the port (Yoshida Para. [0004] Pg. 3, the consumption tax category, a rate column, and how the rate is defined by the port, rules of the port; Pg. 4, the ports, days required for shipment, currency used for import/export, exchange rates; Para. [0006] the exporter and importer may also include specific details of the cargo to aid in tariff rates; type of vessel is also input to determine cost; Para. [0004] Pg. 4-6, The inputs about the cargo may be used to help calculate the costs associated with shipping, that includes, tariffs, starting location, destination, exchange rates, etc. and a customs invoice will be created with required payments for domestic transportation costs, customs clearance fees, packing costs, loading costs, etc.); receiving the categories and subcategories based on the port name selected by the user; calculating the expected number of days at berth; calculating each subcategory in cargo expenses category, port expenses category and other expenses category (Yoshida Para. [0004] Pg. 4-6, The inputs about the cargo may be used to help calculate the costs associated with shipping, that includes, tariffs, starting location, destination, exchange rates, etc. and a customs invoice will be created with required payments for domestic transportation costs, customs clearance fees, packing costs, loading costs, etc.); and displaying the Port Disbursement Account with the breakdown of each subcategory or element (Yoshida Para. [0004] Pg. 4, information related to the costs are sent via an invoice, and the invoice includes itemized costs related to the tariff and port fees).

Regarding claim 21, Yoshida discloses the software product of claim 20, wherein the configurations further comprising the steps of: adding a new country; adding a new port within the country; and inserting the pre-defined port tariffs and rules of each subcategory under the port expenses, cargo expenses and other expenses categories (Yoshida Para. [0004] Pg. 6, the inputs for tariff calculations may be changes, including adding additional shipping costs, new customers, etc., and the tariff information may be re-written if changes are needed).

Regarding claim 22, Yoshida discloses the software product of claim 20, wherein the configurations is being done efficiently in few minutes without any additional programming regardless of differences between multiple ports in port tariffs, port rules and ways of calculating any subcategory in the port disbursement account (Yoshida Para. [0004] using a web based service, that allows an importer or exporter, to input information relating to the country, exchange rates, specific tariffs to calculate costs associated with international shipping).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
Regarding 101, applicant argues that the calculations are directed specifically to software instructions capable of breaking down the account into “very accurate calculations”, which they have deemed an unusual advantages. Also, the calculations are improved and secured calculations, with improved efficiency, and those are the reasons for integration into practical application. Examiner disagrees with this assessment. The claims are directed to a method, which is an allowed category, but the contents of the claims are only drawn to steps of performing calculations, and the steps are performed on computer software. The claims may be an efficient way to perform calculations, but the efficiency is not due to an improvement to the computer technology itself, or advances, changes or makes unique the computer elements. In order for the method to be rooted into computer technology, the method may not be separated from that computer and in the instant claims, the method of performing calculations is not tied to any specific computer, or is directed to any improvement to the computer technology, which means it is not rooted into computer technology and may be separated. Therefore, the claims are still simply commercial interaction, and instructions “applied” to computer elements, and the 101 rejection is maintained. 
Regarding 102, the current claim is directed to a method of calculating port fees, using information provided about the port rules. Specifically, Applicant points to the software being used by any person to accurately predict the port fees, and specifics for each sub-category; whereas Yoshida teaches the importer and exporter inserting information about the ports, and cargo sizes, and that .
Applicant’s arguments, see Pg. 5, Lns. 6-17, filed 03/10/2021, with respect to 112 have been fully considered and are persuasive.  The claims amendments have removed the unclear language. The 112 of 12/18/2020 has been withdrawn. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0060808 A1 Borgerson et al. teaches using data input to determine cost of port fees (Abstract); US 2005/0004894 A1 Uy et al. teaches calculating tariff fees based on the Trade Compliance System (Abstract).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687